Opinion issued November 13, 2008.
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00737-CR
____________

MISTY RENEE REDDICKS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 1146923



 
MEMORANDUM  OPINION
          We lack jurisdiction to hear this appeal. On December 26, 2007, appellant
Misty Renee Richards waived indictment for the felony offense of possession of a
controlled substance in trial court cause number 1146923.  At appellant’s request, the
trial court made a finding of indigency and appointed counsel to represent appellant. 
On December 26, 2007, appellant pleaded guilty and, in accordance with the plea
bargain agreement, the trial court deferred a finding of guilt and placed appellant
community supervision for a period of two years.
          On April 9, 2008, the State filed a written motion to adjudicate guilt.
Subsequently, on June 13, 2008, the State filed a motion to dismiss its motion to
adjudicate guilt.   The motion to dismiss was signed by an Assistant District Attorney
for Harris County, Texas.  Included with the motion to dismiss is the following order:
“The foregoing motion having been presented to me on this
the 13th day of June, A.D. 2008 and the same having been
considered, it is, therefore, ORDERED, ADJUDGED AND
DECREED that said above entitled and numbered cause be
and the same is hereby dismissed.” 
The order is signed Judge, 337th District Court, Harris County, Texas.  See Tex.
Code Crim. Proc. Ann. Art. 32.02 (Vernon 2007).  The trial court’s order dismissed
the State’s motion to adjudicate.
          On August 12, 2008, appellant filed a pro se notice of appeal.  Because the
underlying motion to adjudicate guilt was dismissed, there is no final judgment of
conviction or other appealable order for this Court to review.
          We therefore dismiss the appeal for lack of jurisdiction.
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).